DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 10,15-17, 19, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Papana (US 20130138369) in view of Marsili (US 2015 0212160) and in further view of Kuper (US 20170242078), Kim (US 20140218040 A1), and HASHIKAWA (EP 1691209).
 In claim 1, Papana discloses a method of determining state of health (SoH) of a battery (See Title) of rated capacity C (Par. 10, “capacity”) comprising the steps of: estimating an initial value  of a state of charge (SoC) (Fig. 8, 61) of the battery before starting to charge the battery (Fig. 8 61, Fig. 6, 51); starting to charge the battery (Fig. 8, 62); measuring a voltage across terminals of the battery as the battery is charged (Fig. 8, 63,); obtaining a converged value (SoCc) of the SoC using the repeated measurements (Par. 45, Par. 6, change in SOC); determining a later value (SoC2) of the SoC, after obtaining SoCc and finishing to charge the battery (Fig. 8 66); determining a charge (Q2) supplied to the battery between SoCc and SoC2 (Fig. 8, 67); calculating, using SoC2, SoCc, Q2 and C, a value of the SoH of the battery (Fig. 9, 70/71/72, Par. 46); the battery is continually charged (See Fig. 8, see the left half of the charge cycle).
Papana does not explicitly teach repeatedly measuring a voltage across terminals of the battery as the battery is continually charged (Emphasis added), when differences between a series of the measured voltages and corresponding voltages predicted by an extended Kalman filter have an average below a threshold; determining a later value (SoC2) of the SoC, after obtaining SoCc and finishing to charge the battery, wherein SoC2 is 100%; calculating, using SoC2, SoCc, Qz, and C and not the initial value of the SoC. 
Marsili teaches repeatedly measuring a voltage across terminals of the battery as the battery is continually charged (Fig. 5, note multiple measurements during charge cycle, Par. 44 “charging”).
Kuper teaches when differences between a series of the measured voltages and corresponding voltages (Fig. 9B, 194, Par. 94) predicted by an Kalman filter (Fig. 8A, 128; Examiner notes while Kuper does talk about not using an extended Kalman filter, it is not essential, as it is directed to when using arbitrary selection of the initial values, which is not the case in the current claim or other art of record) have an average below a threshold (Par. 84 Examiner considers a certain level of smooth/flatness to the values to be a threshold).
Kim teaches when differences between a series of the measured voltages and corresponding voltages predicted by an extended Kalman filter (Par. 93 “EKF” extended Kalman Filter).
HASHIKAWA teaches determining a later value (SoC2) of the SoC, after obtaining SoCc and finishing to charge the battery, wherein SoC2 is 100% (Par. 31); calculating, using SoC2, SoCc, Qz, and C and not the initial value of the SoC (Fig. 52, Par. 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to repeatedly measuring a voltage across terminals of the battery as the battery is charged as taught by Marsili in the method of Papana in order to detect the steady state of the voltage, (Marsili Par. 61) thus leading to a more accurate method. Further it would have been obvious to one of ordinary skill in the art at the time the invention was filled to when differences between a series of the measured voltages and corresponding voltages predicted by an extended Kalman filter are on average below a threshold based on the teachings of Kuper and Kim in order to use linear regression to more accurately estimate the SOC (Kuper Par. 74), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determining a later value (SoC2) of the SoC, after obtaining SoCc and finishing to charge the battery, wherein SoC2 is 100% (Par. 31); calculating, using SoC2, SoCc, Qz, and C and not the initial value of the SoC based on the teachings of HASHIKAWA in order to track the SOH as it decays (HASHIKAWA Par. 31), thus leading to a more accurate system.

In claim 2, Papana discloses determining a charge (Qi) supplied to the battery between starting to charge the battery and SoCc (Fig. 8, 63);
Papana does not explicitly discloses and calculating a refined value (SoCj) of the initial value of the SoC using Q-i, Q2, SoCc and SoC2; wherein the SoH is calculated as (Qi + Q2) / [C(SoC2- SoCi)].
However, Papana teaches based on Eq1 that the full discharge capacity is equal to the change in charge /discharge (i.e. Q1+Q2) divided by the change in SOC times the full capacity C(SoC2- SoC1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to calculating a refined value (SoCj) of the initial value of the SoC using Q-i, Q2, SoCc and SoC2; wherein the SoH is calculated as (Qi + Q2) / [C(SoC2- SoCi)] based on the teachings of Papana since one of ordinary skill in the art would recognize that the SoH is a percentage of the full charge thus by rearranging the equation, 100% or 1 is equal to (Qi + Q2) / [C(SoC2- SoCi)].
In claim 3, Papana does not explicitly disclose wherein    the SoH    is calculated as    Q2 /    [C(SoC2-    SoCc)].
However, Papana teaches based on Eq1 that the full discharge capacity is equal to the change in charge /discharge (i.e. Q1+Q2) divided by the change in SOC times the full capacity C(SoC2- SoC1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein    the SoH    is calculated as    Q2 /    [C(SoC2-    SoCc)] based on the teachings of Papana since one of ordinary skill in the art would recognize that the SoH is a percentage of the full charge thus by rearranging the equation, 100% or 1 is equal to (Qi + Q2) / [C(SoC2- SoCi)].

In claim 5, Papana discloses wherein the battery is fully discharged when the    initial value of the SoC is estimated (see fig. 1, 0%).

In claim 6, Papana discloses wherein estimating the initial value of the SoC comprises: measuring an open circuit voltage (OCV) of the battery to result in value V (Par. 26 Eq. 2); and using V to determine the initial value by accessing a relationship between the OCV and SoC, the relationship being represented by a graph, an analytic function or a table (Par. 26, lookup table).

In claim 10, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 1. Papana does not explicitly disclose repeatedly predicting values of the voltage across the terminals using the extended Kalman filter; and repeatedly comparing the predicted values with the measured voltages. 
Kuper teaches repeatedly predicting values of the voltage across the terminals using a Kalman filter (Fig. 8A, 128); repeatedly (Fig. 8A, 136) comparing the predicted values with the measured voltages (Fig. 8A, 134).
Kim teaches when differences between a series of the measured voltages and corresponding voltages predicted by an extended Kalman filter (Par. 93 “EKF” extended Kalman Filter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to repeatedly predicting values of the voltage across the terminals using the extended Kalman filter; and repeatedly comparing the predicted values with the measured voltages as taught by Kuper and Kim in order to increase accuracy during operation of the battery (Kuper Par. 5) thus improving the system. 

In claim 15, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 10. Papana does not explicitly disclose wherein the average is a root mean square average.
Marsili teaches a least mean square fitting method for fitting the function to a suitable voltage values (Par. 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use have the average is a root mean square average based on the teachings of Marsili in order to find the best fit function for the voltage values (Marsili Par. 80), thus creating a more accurate system. 

In claim 16, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 10. Papana further discloses the battery is charged with constant current (Par. 25); and the voltage across the terminals is predicted using a polynomial (Par. 35 e.q. 4).

In claim 17, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 1. Papana further discloses wherein the voltage across the terminals is measured multiple times per second (Fig. 2a, examiner considers the multiple voltage bumps between 0 and 1 second to signify multiple measurements).

In claim 19, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 1. Papana further discloses wherein the battery is charged with a constant current (Par. 25).

In claim 22, Papana discloses a battery charger for determining state of health (SoH) of a battery (See Title) of rated capacity C (Par. 10, “capacity”) comprising a battery interface that connects to the battery (Fig. 5, 22); a user interface (Fig. 5, 32); a processor connected to the battery interface and the user interface (Fig. 5, 36); a computer readable memory storing computer readable instructions (Fig. 5, 34), which, when executed by the processor, cause the battery charger to:  estimating an initial value  of a state of charge (SoC) (Fig. 8, 61) of the battery; starting to charge the battery (Fig. 8, 62); measuring a voltage across terminals of the battery as the battery is charged (Fig. 8, 63,); obtaining a converged value (SoCc) of the SoC using the repeated measurements (Par. 45, Par. 6, change in SOC); determining a later value (SoC2) of the SoC after obtaining SoCc and finishing to charge the battery (Fig. 8 66); determining a charge (Q2) supplied to the battery between SoCc and SoC2 (Fig. 8, 67); calculating, using SoC2, SoCc, Q2 and C, a value of the SoH of the battery (Fig. 9, 70/71/72, Par. 46); output the calculated value of the SoH on the user interface (Par. 25) the battery is continually charged (See Fig. 8, see the left half of the charge cycle).
Papana does not explicitly teach repeatedly measuring a voltage across terminals of the battery as the battery is continually charged (Emphasis added), when differences between a series of the measured voltages and corresponding voltages predicted by an extended Kalman filter are on average below a threshold; determining a later value (SoC2) of the SoC, after obtaining SoCc and finishing to charge the battery, wherein SoC2 is 100%; calculating, using SoC2, SoCc, Qz, and C and not the initial value of the SoC. 
Marsili teaches repeatedly measuring a voltage across terminals of the battery as the battery is continually charged (Fig. 5, note multiple measurements during charge cycle, Par. 44 “charging”).
Kuper teaches when differences between a series of the measured voltages and corresponding voltages (Fig. 9B, 194, Par. 94) predicted by an Kalman filter (Fig. 8A, 128; Examiner notes while Kuper does talk about not using an extended Kalman filter, it is not essential, as it is directed to when using arbitrary selection of the initial values, which is not the case in the current claim or other art of record) are on average below a threshold (Par. 84 Examiner considers a certain level of smooth/flatness to the values to be a threshold).
Kim teaches when differences between a series of the measured voltages and corresponding voltages predicted by an extended Kalman filter (Par. 93 “EKF” extended Kalman Filter).
HASHIKAWA teaches determining a later value (SoC2) of the SoC, after obtaining SoCc and finishing to charge the battery, wherein SoC2 is 100% (Par. 31); calculating, using SoC2, SoCc, Qz, and C and not the initial value of the SoC (Fig. 52, Par. 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to repeatedly measuring a voltage across terminals of the battery as the battery is charged as taught by Marsili in the method of Papana in order to detect the steady state of the voltage, (Marsili Par. 61) thus leading to a more accurate method. Further it would have been obvious to one of ordinary skill in the art at the time the invention was filled to when differences between a series of the measured voltages and corresponding voltages predicted by an extended Kalman filter are on average below a threshold based on the teachings of Kuper and Kim in order to use linear regression to more accurately estimate the SOC (Kuper Par. 74), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determining a later value (SoC2) of the SoC, after obtaining SoCc and finishing to charge the battery, wherein SoC2 is 100% (Par. 31); calculating, using SoC2, SoCc, Qz, and C and not the initial value of the SoC based on the teachings of HASHIKAWA in order to track the SOH as it decays (HASHIKAWA Par. 31), thus leading to a more accurate system.

In claim 26, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 22. Papana does not explicitly disclose wherein the battery charger charges faster up to a certain SoC than above the certain SoC and is configured to control a rate of charging using an estimate of the SoC obtained during charging.
Marsili teaches wherein the battery charger charges faster up to a certain SoC than above the certain SoC (Par. 89) and configured to control a rate of charging using an estimate of the SoC obtained during charging (Par. 78, 89). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the battery charger charges faster up to a certain SoC than above the certain SoC and configured to control a rate of charging using an estimate of the SoC obtained during charging based on the teachings of Marsili in order to control the variables under which the battery is being charged (Marsili Par. 87-89), thus leading to a more accurate system. 

Claim 7-9, 11, 13, 18, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili, Kuper, Kim, and HASHIKAWA and in further view of Iwane (US 20080204031).
In claim 7, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 6. They do not disclose wherein the relationship is defined by a 10th order polynomial.
Iwane teaches using at least a third order polynomial to determine the SoC (Par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the relationship is defined by a 10th order polynomial based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system.
In claim 8, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA in view of Iwane teach all of claim 7, including a 10th order polynomial. Papana does not explicitly disclose wherein the 10th order polynomial represents an average of OCV and SoC data measured during charging and discharging the battery or another battery that is comparable to the battery.
Papana teaches a lookup table with OCV and SoC data measured during charging and discharging of another battery that is comparable to the battery (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the 10th order polynomial represents an average of OCV and SoC data measured during charging and discharging the battery or another battery that is comparable to the battery based on the teachings of Papana in the combined method of Papana in view of Marsili in view of Iwane since on of ordinary skill in the art would recognize that comparable data is necessary to compare the new values to.
In claim 9, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA in view of Iwane teach all of claim 7. Papana further discloses charging the battery fully at a rate of C/15 or lower; discharging the battery fully at a rate of C/15 or lower (See Fig. 2A, examiner notes that since C is a variable it denotes any rate); charging the battery while recording further data (Fig. 7, 52); and fitting the further data to an electrical circuit model of the battery that is used to predict the voltage across the terminals (Par. 44 update parameters).
Papana does not explicitly disclose deriving the 10th order polynomial from data recorded during said charging and discharging.
Iwane teaches using at least a third order polynomial to determine the SoC (Par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to derive the 10th order polynomial from data recorded during said charging and discharging based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system.

In claim 11, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 10. Papana further discloses wherein the voltage across the terminals is predicted using an electric circuit model of the battery (Fig. 8, 65), a current supplied to the battery (Par. 15, “current”) and a relationship between an open circuit voltage (OCV) of the battery and the SoC (Par. 44).
Papana does not explicitly disclose 10th order polynomial relationship between the OCV and SoC (Emphasis added).
Iwane teaches using at least a third order polynomial to determine the SoC with a relationship to the OCV (Par. 16, Fig. 7, S11-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to derive the 10th order polynomial from data recorded said charging and discharging based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system.

In claim 13, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 11. Papana does not explicitly disclose wherein the electric circuit model is a first, second or third order model.
Iwane teaches using at least a third order polynomial to determine the SoC (Par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the electric circuit model is a first, second or third order model based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system.

In claim 18, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 1. Papana further discloses wherein estimating the initial value of the SoC comprises: measuring an open circuit voltage (OCV) of the battery to result in value V (Fig. 8, 61); and using V to determine the initial value by accessing a relationship between the OCV and SoC (Fig. 8, 61).
Papana does not explicitly disclose prior to charging the battery, categorizing the SoH of the battery as good, medium or poor; a relationship between the OCV and SoC, the relationship being defined by a corresponding one of three different 10th order polynomials, each polynomial representing a different one of good, medium or poor SoH.
Papana does teach categorizing the battery as good or end of life (Par. 46)
Kuper teaches prior to charging the battery, categorizing the SoH of the battery (Par. 43, Par. 102 Examiner notes that Kuper iteratively repeats the processes)
Iwane teaches using at least a third order polynomial to determine the SoC (Par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to categorizing the SoH of the battery as good, medium or poor based on the teachings of Papana in order to determine when to suggest replacement of the battery (Papana Par. 47) thus leading to an improved system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to prior to charging the battery, categorizing the SoH of the battery based on the teachings of Kuper in order to determine a change in rated capacity (Kuper Par. 72) thus leading to a more accurate system. In addition it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a relationship between the OCV and SoC, the relationship being defined by a corresponding one of three different 10th order polynomials based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system.

In claim 23, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA teach all of claim 22. Papana further discloses wherein the voltage across the terminals is predicted using an electric circuit model of the battery (Fig. 8, 65), a current supplied to the battery (Par. 15, “current”) and a relationship between the OCV and SoC (Par. 44).
Papana does not explicitly disclose 10th order polynomial relationship between the OCV and SoC (Emphasis added), repeatedly predicting values of the voltage across the terminals using a Kalman filter; repeatedly comparing the predicted values with the measured voltages; 
Iwane teaches using at least a third order polynomial to determine the SoC with a relationship to the OCV (Par. 16, Fig. 7, S11-17).
Kuper teaches repeatedly predicting values of the voltage across the terminals using a Kalman filter (Fig. 8A, 128); repeatedly (Fig. 8A, 136) comparing the predicted values with the measured voltages (Fig. 8A, 134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to derive the 10th order polynomial from data recorded said charging and discharging based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to repeatedly predict values of the voltage across the terminals using a Kalman filter; repeatedly comparing the predicted values with the measured voltages as taught by Kuper in order to increase accuracy during operation of the battery (Kuper Par. 5) thus improving the system.

In claim 24, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA and Iwane disclose all of claim 23. Papana further discloses wherein the battery interface is a battery adapter (Fig. 5, examiner considers 22 to be said adapter).
Papana does not explicitly disclose the extended Kalman filter is stored in the battery adapter.
However, Kuper teaches a Kalman filter (Par. 49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the Kalman filter is stored in the battery adapter as taught by Kuper in order to increase accuracy during operation of the battery (Kuper Par. 5) thus improving the system.

In claim 25, Papana in view of Marsili, Kuper, Kim, and HASHIKAWA disclose all of claim 23.Papana further discloses an interface to an internet-based server (43).
Papana does not explicitly disclose wherein the Kalman filter is stored on the server. 
However, Kuper teaches a Kalman filter (Par. 49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the extended Kalman filter is stored on the server based on the teachings of Kuper and disclosure of Papana in order to update the filter (Papana Par. 43) thus improving the system.

Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili, Kuper, Kim, HASHIKAWA, Iwane and in further view of Venkatraman (US 20140275854).
In claim 12, Papana in view of Marsili, Kuper, Kim, HASHIKAWA and Iwane teach all of claim 11. Papana further discloses comprising automatically selecting the electric circuit model from a choice of multiple electric circuit models (Par. 43).
Papana does not explicitly disclose using an interacting multiple model algorithm.
Venkatraman teaches estimation and prediction tracking using interacting multiple model filters (Par. 247).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use an interacting multiple model algorithm as taught by Venkatraman in the combination of Papana in since it was considered to be an equivalent to a Kalman filter (Venkatraman Par. 247) thus used to increase accuracy during operation of the battery (Kuper Par. 5) thus improving the system.

In claim 14, Papana in view of Marsili, Kuper, Kim, HASHIKAWA and Iwane teach all of claim 11. Papana further discloses extract parameters from the electric circuit model for use in prediction of the voltage across the terminals (Par. 46).
Papana does not explicitly disclose wherein a particle-swarm method is used to.
Venkatraman teaches estimation and prediction tracking using particle filters (Par. 247).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use a particle-swarm method is used to extract parameters from the electric circuit model for use in prediction of the voltage across the terminals as taught by Venkatraman in the combination of Papana in since it was considered to be an equivalent to a Kalman filter (Venkatraman Par. 247) thus used to increase accuracy during operation of the battery (Kuper Par. 5) thus improving the system.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili, Kuper, Kim, HASHIKAWA and in further view of Yuan (US 20140156209)
In claim 20, Papana in view of Marsili, Kuper, Kim, HASHIKAWA teach all of claim 1. Papana does not explicitly disclose wherein the SoCc is obtained when the battery is being charged in constant voltage mode, and the battery is charged in constant voltage mode after obtaining SoCc.
Yuan teaches entering a constant voltage mode when the battery reaches a constant voltage threshold (Par. 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the SoCc is obtained when the battery is being charged in constant voltage mode, and the battery is charged in constant voltage mode after obtaining SoCc, based on the teachings of Yuan in order to reduce charging current as the battery approaches full charge (Yuan Par. 38), thus reducing/preventing overcharging and improving the system. 

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. In regards to applicant’s arguments on pages 10-11 they are considered moot in light of the new art added to the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150268309 A1, APPARATUS AND METHOD FOR ESTIMATING DETERIORATION OF BATTERY PACK.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865                         


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
9/28/2022